The above entitled cause is now being determined on appellant's application for rehearing, or in the alternative, for clarification of decision.
We have carefully examined the application in connection with our original opinion and fail to discern the infirmity which counsel think is found therein. In the first place our conclusion as expressed in the original opinion was predicated on the two decisions of the Supreme Court of Ohio, reference being specifically made to the title and the book and pages of the Ohio Supreme Court Reports. As we view it nothing is said in any of the cases, including our opinion, which could possibly be construed as prohibiting Gore from preparing any document in which he is a direct party. In other words, Gore would have a perfect right to make a draft of a contract of employment of himself as a broker to sell real estate. Following the reasoning of the Supreme Court it must be determined that his selecting the appropriate blanks for others or the filling out of such blanks for others in the furtherance of a real estate transaction would be practicing law. The gravamen of the conduct said to be improper is making for others the determination of what constitutes a proper blank and then filling in what he conceives *Page 83 
to be the proper substance to carry out the transaction.
The application for rehearing will be overruled.
Application overruled.
BARNES, P.J., HORNBECK and GEIGER, JJ., concur.